CASE ASSIGNED TO:
HONORABLE.

BRUCE D. ALBERTSON
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 2 of 30 Pageid#: 39

_ VIRGINIA:

FILED IN THE CLERK’S OFFICE
ROCKINGHAM COUNTY, VA

EC 2 8 2020

DEPUTY CLERK

IN THE CIRCUIT COURT OF ROCKINGHAM COUNTY

ASHLEY ADAMS,
Plaintiff,

V.

ROCKINGHAM COUNTY
Department of Parks and Recreation
20 East Gay Street.
Rockingham, Virginia 22802

Defendant,

SERVE:

Thomas H. Miller, Esq., County Attorney
Rockingham County Administration Center
20 East Gay Street

Harrisonburg, Virginia 22802

 

Case No. C190 " Y p20

 

COMPLAINT

NOW COMES Plaintiff Ashley Adams, by and through undersigned counsel, and for her

complaint against Defendant, Rockingham County, (“Defendant” or “Rockingham’”) alleges as

follows:

INTRODUCTION

1. Plaintiff Ashley Adams brings this action against Defendant pursuant to Title VII of the

Civil Rights Act of 1964, 42, U.S.C. § 2000e et seq., as amended by the Pregnancy Dis-

crimination Act of 1978, 42 U.S.C. § 1981A ("Title VII"). Accordingly, it was. unlawful

for Defendant to discriminate against and harass Ms. Adams’ because she was female and

because she was pregnant or to retaliate against her for engaging in protected activity.

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 3 of 30 Pageid#: 40

2. Ms. Adams brings this action against Defendant for damages arising out of gender discrim-

ination pursuant to Title VII of the Civil Rights Act of 1964.
PARTIES

3. Atall times relevant to the Complaint, Plaintiff has been and is a resident of Virginia.

4. From December 2014 to November 2, 2017, Plaintiff Ashley Adams was an employee of
Defendant Rockingham County.

5. Defendant Rockingham County conducts business operations from its Harrisonburg-based
Administrative Office Building located at 20 East Gay Street, Harrisonburg, Virginia
22802.

JURISDICTION
A. Subject Matter Jurisdiction |

6. The court has jurisdiction over the claims in this action pursuant to Va. Code Ann. § 17 .1-

513, because the subject matter of Plaintiffs claims is premised on civil claims.
B. Personal Jurisdiction

7. This Court may properly maintain personal jurisdiction over Defendant because Defendant
conducts business within this state and judicial district.

| VENUE

8. Venue is proper in this Court pursuant to Virginia Code Ann§ 8.01-262 because the Defend-
ant’s principal place of business is located within this judicial district. |

ADMINISTRATIVE PROCESS
9. Prior to instituting this action, Plaintiff filed a complaint with the Equal Employment Op-

portunity Commission (“EEOC”) on March 12, 2018. See Exhibit A.
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 4 of 30 Pageidt: 41

10. On or about July 23, 2019, the EEOC issued a cause finding specifying that there is rea-
sonable cause to believe that Title VII of the Civil Rights Act of 1964, as amended, has
been violated. See Exhibit B. |

11. On September 29, 2020, the EEOC issued a Notice of Right-to Sue and Conciliation Fail-
ure. See Exhibit C.

12. Ms. Adams’ suit is timely filed with this Court.

FACTUAL BACKGROUND

13, Ashley Adams began her ‘employment with Rockingham County as Economic Develop-
ment and Tourism Coordinator in December 2014. She began work as an intern when she
was a senior at James Madison University. After four weeks Defendant hired her full time.

14, Ms. Adams’ direct.supervisor was Ashton Rawley, whose peer supervisor, Bart Bridges,
worked in the same office with Ms. Rawley and Ms. Adams. Her second-line supervisor
was Kathy McQuain, Ms. McQuain held the position of Director of Parks and Recreation
and was a close family fiend of Mr. Bridges. Rockingham County’s Human Resources

representative to the office, Jennifer Mongold, was also.a friend of Mr. Bridges.

15. From Ms. Adams’ first weeks on the job, she received warnings from female coworkers
that she should watch out because Bart Bridges was “handsy.” Various staff, including
those interviewed by Defendant's investigator', Kate Fitzgerald, told Ms. Adams about
what she later observed herself and eventually experienced: Mr. Bridges regularly rubbed ..

the necks and shoulders of interns and subordinate staff without invitation. Mr. Bridges

 

| After Ms. Adams contacted Rockingham’s Board of Supervisors raising her allegations of sexual
harassment and hostile work environment on November 2, 2017, Rockingham initiated an inves-
tigation into Ms. Adams’ claims and subsequently retained Ms. s. Fitzgerald to conduct an independ-

ent investigation.
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 5of30 Pageid#: 42

soon began giving “massages” to Ms. Adams, at which time he whispered messages into
her ear such as “you smell good.” Mr. Bridges also engaged in inappropriate “locker room”
talk throughout the office concerning his opinions about the bodies or appearance of female
employees, sexual photos from the internet, and his own sex life. Ms. Adams was uncom-
fortable hearing this talk, especially because Mr. Bridges expected Ms. Adams and the
other staff to engage him and laugh about topics that were inappropriate and unacceptable.
However, because Ms. McQuain was usually present and engaged Mr. Bridges when he
made these comments, Ms. Adams knew that reporting his comments to Ms. McQuain
would not have any effect.

16. In the fall of 2016, intern Michael Dawson reported to Ms. Adams through a series of text
messages that the previous summer, Mr. Bridges had made him uncomfortable by touching
his neck and shoulders without invitation, and regularly made inappropriate comments
about other workers in the office. Mr. Dawson also reported to Ms. Adams that when Mr.
Bridges saw a photo of Mr. Dawson’s younger sister, he (Mr. Bridges) started texting Mr.
Dawson questions and comments about his sister, including asking him “when she will be
of age.” Concerned, and knowing based on Mr. Bridges reputation and her own experience
that Mr. Dawson’s report was true, Ms. Adams reported Mr. Dawson’s text messages to
Ms. McQuain.

17. As a result of Ms. Adams’ report to Ms. McQuain, Ms. McQuain alerted County Admin-
istrator Stephen King,-who called a meeting with Ms. Adams, Ms. McQuain, and Ms. Mon-
gold. At the meeting, Mr. King instructed Ms. Adams not to talk about Mr. Dawson’s
claims or text messages. He then instructed Ms. Adams to leave the meeting while the

remaining individuals continued to meet.
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 6 of 30 Pageid#: 43

18. After the meeting with Mr. King, Mr. Bridges stopped making inappropriate jokes and
comments for about a week before resuming his usual course of conduct of making inap-
propriate comments and engaging in unwanted touching.

19. In November 2016, Ms. Adams became pregnant. After Ms. Adams announced her preg-
nancy in the office, Mr. Bridges resumed making inappropriate sexual and/or pregnancy-
related comments. For example, he “joked” that the baby “might be [his],” suggesting that
he and Ms. Adams had engaged in a sexual relationship. "

20. Mr. Bridges also suggested on multiple occasions that the baby had been fathered by one
or another of Ms. Adams’ coworkers, including but not limited to, Howard Taylor and
Dontae Gholson, “joking” that “the baby might come out half black.” Mr. Bridges’ inap-
propriate comments were distressing for Ms. Adams and her fiancé as well as her cowork-
ers, who sympathized with her in private. However, because Ms. McQuain (Mr. Bridges’
supervisor) was frequently present when Mr. Bridges made his comments and because she
laughed at and seemed to enjoy his “jokes,” thus encouraging Mr. Bridges’ illegal actions,
Ms. Adams reasonably believed that reporting his conduct would not change anything be-
sides putting her at risk of retaliation.

21. Both Mr. Bridges and Ms. McQuain made “jokes” about Ms. Adams not returning to work
after her maternity leave, suggesting they both expected this outcome. Ms. Adams was
shocked at management’s reaction to her impending parenthood, particularly because when
her male coworker, Jerry West, took paternity leave in June 2015, no one, including Mr.
Bridges, made any similar comments about him.

22. In April 2017, when Ms. Adams’ direct supervisor, Ms. Rawley, returned from maternity

leave for a few weeks before resigning to stay home with her newborn twins, these
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 7 of 30 Pageid#: 44

comments directed at Ms. Adams by Mr. Bridges and Ms. McQuain intensified. In May
2017, Mr. Bridges made another comment about Ms. Adams becoming a stay-at-home
mom during an interaction involving several other male coworkers. Even though she im-
mediately told Mr. Bridges his comment was inappropriate, Mr. Bridges and the other men
just laughed at her and told her she was being “hormonal” because she was pregnant.

23. Later in May 2017, Ms. McQuain promoted Mr. Bridges to the position of Parks and Rec-
reation Manager. Ms. Adams became concerned about his growing influence in the de-
partment in light of his ongoing harassing comments and Rockingham’s clear indifference
to his actions. Accordingly, Ms. Adams set up a meeting with Human Resources Director
Jennifer Mongold and reported her concerns that Mr. Bridges and Ms. McQuain frequently
made inappropriate comments about her pregnancy and/or about her not returning from
maternity leave despite her having informed them she intended to return to work. These
comments include, but are not limited to an instance when, during their monthly staff meet-
ing, Ms. Adams was preparing to give her report when Mr. Bridges yelled out, “No, next,
skip Ashley. We all know she is not coming back.” Ms. Adams was upset and explained
that she wanted the opportunity to give her report, as everyone else had been allowed to
do. Mr. Bridges replied, “there are the pregnancy hormones.”

24. Ms. Adams also reported her concern that Ms. McQuain had told Jerry West, her coworker,
that management was planning to fill Ms. Rawley’s position with an internal candidate
without sharing this information with anyone else in the department. Ms. Adams informed

Ms. Mongold that Mr. West had fewer duties and-less responsibility than she did”, yet Ms.

 

2 Mr. West, who is Ms. McQuain’s cousin, submitted less than twelve programs each season and
oversaw one, while Ms. Adams submitted, created and/or oversaw over 100 programs each season.
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 8 of 30 Pageid#: 45

McQuain was treating him.more favorably because Ms. Adams was pregnant and would
be taking maternity leave. Ms. Mongold simply stated she would take Ms. Adams’ report
under advisement.

25. The day after Ms. Adams reported Ms. McQuain’s preferential treatment of Mr. West to
Human Resources, Ms. McQuain she texted Ms. Adams in all-caps and instructed her, “T
NEED TO SEE YOU IN MY OFFICE AFTER MY MEETING.” In a face-to-face meeting
later that day, Ms. McQuain berated Ms. Adams for “running to HR” about her “issues.”

26. The following day, Ms. Adams informed Rockingham County Administrator, Stephen
King, about Ms. Mongold’s favoritism and Ms. McQuain’s retaliatory conduct. Mr. King
spoke informally with Ms. Mongold but not with Ms. McQuain. Mr. King did not impose
discipline on either Ms. Mongold or Ms. McQuain for retaliating against Ms. Adams after
she reported nepotism. Ms. Mongold and Ms. McQuain’s retaliatory response to Ms. Ad-
ams’ report, which included Ms. McQuain’s comment that Ms. Adams “can run and cry to
the County Administrator again if you want,” had a chilling effect on Ms. Adams and made
her fearful to report Mr. Bridges’ ongoing harassment, particularly because he was a close
family friend of both Ms. Mongold and Ms. McQuain and who regularly socialized with
them.

27, In late April or early May, shortly before Ms. Rawley’s last day with Rockingham County,
Ms. Rawley’s position of Recreation Programs Supervisor officially opened to applicants.
Ms. Adams submitted an application, along with two other internal candidates and three
external ones. The day after Ms. Adams applied, Ms. Rawley told Ms. Adams in person
that she had spoken with Ms. McQuain and that Ms. McQuain did not want to hire Ms.

Adams to the position. Ms, Rawley said Ms. McQuain specifically stated, “Ashley won’t
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 9 of 30 Pageid#: 46

be any good to me since she’s going on maternity leave.” Ms. Rawley was offended by
Ms. McQuain’s stance since at that time Ms. Rawley had recently returned from maternity
leave herself.

28. Ms. Mongold interviewed Ms. Adams for the position only after she had interviewed all
the other candidates, all male. Ms. Adams’ interview was the only one Ms. McQuain did
not attend, although Ms. McQuain was, in fact, in the office that day. When Ms. Adams
raised this issue, Ms. Mongold stated Ms. McQuain could not attend. because she had meet-
ings that day. Ms. Adams requested a second interview with Ms. McQuain present so that
all the interviews would be conducted under the same circumstances. Although Ms. Mon-
gold refused this request, Ms. McQuain invited Ms. Adams to a one- -On-one interview using
Ms. Mongold’s interview notes. During this interview, Ms. McQuain asked Ms. Adams
several questions specific to her pregnancy such as, “Do you know how hard it is to return
to work after having a baby?” and “Do you think you can come back to work after having
a baby?” Later that week, Ms. McQuain stated to Ms. Adams that she “thought long and
hard and came to a decision over the weekend,” essentially admitting that her one-on-one
interview with Ms. Adams was purely pro forma and nothing more than an attempt to give
the illusion of having treated Ms. Adams’ candidacy with the same gravity as the two male,
non-pregnant internal candidates she interviewed.

29. By the summer, Ms. Adams’ pregnancy was visible, and in addition to the inappropriate
comments, Mr. Bridges repeatedly touched Ms. Adams despite her requests that he not
touch her. In front of witnesses, he rubbed Ms. Adams’ belly and placed his hands on her
hips. Although Ms. Adams loudly stated, “stop touching me please,” Mr. Bridges simply

switched to rubbing her shoulders and telling her she “need[s] to relax.”
Case 5:21-cv-00006-TTC-RSB Document 4-1: Filed 01/27/21 Page 10 of 30 Pageid#: 47

30. Mr. Bridges also made egregiously sexist, objectifying comments about Ms. Adams. For
example, he “ioked” that Ms. Adams should be a stripper “on amateur night at Paradise
City on Thursdays” —a strip club in West Virginia — so that she could afford to be a stay-

‘. at-home mother after she gave birth. He also repeatedly told her, “T know you have the
moves (to be a stripper)” while winking at Ms. Adams.

31, Mr. Bridges repeatedly asked Ms. Adams if she and her fiancé, DJ, still had sex “even
though you’re pregnant” and whether DJ “pokes the baby in the eye.” After making these

| disgusting comments, Mr. Bridges openly discussed his sexual relations with his wife when
she was pregnant.

32. Ms. Adams showed one of:her coworkers an ultrasound and Mr. Bridges looked at it and
began referencing her unborn baby as “my gummy bear” and would send Ms. Adams text
messages asking how “[his], gummy bear is doing?” One ultrasound picture showed Ms.
Adams’ unborn child with her legs over her head and Mr. Bridges stated, “that’s how the
baby was made 100.”

33. Mr. Bridges also commented to Ms, Adams, with coworker Dontae Gohlson present, that
he was “happy his wife tore” during the birth of one of their children because this. “made
the doctor stitch her up tighter,” and said that Ms. Adams’ fiancé “should hope you tear
too.” Afterward, Mr. Gohlson approached Ms. Adams to tell her how shocked he was by
Mr. Bridges’ highly inappropriate comments.

34. Throughout the last few months of Ms. Adams’ pregnancy, Mr. Bridges-often approached
Ms. Adams, squatting down into a baseball catchers position, placing his hands at the back
of Ms. Adams’ thighs and say, “if you are lubed up and cough, I am ready to catch the

baby”, “push”, or “lube up.”

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 11o0f 30 Pageid#: 48

35, Due to the ongoing stress, anxiety and humiliation she endured, Ms. Adams was forced to
begin her maternity leave earlier than she planned, thus reducing the FMLA time she would
have to spend cating for her newborn after the baby’s birth. Ms. Adams underwent numer-
ous stress tests while pregnant, as stress has been medically proven to delay labor, and was
two weeks past her due date when she had a Caesarian delivery of her newborn child.

36. On September 14, 2017, Ms. Adams returned to her Coordinator job. She requested and
received permission from Ms. McQuain to take breaks once or twice per day to express
breast milk —a practice Ms. McQuain later stated during investigation that Ms. Adams was
“adamant” about., Ms. McQuain reluctantly approved Ms. Adams’ breaks despite the fact
that the Pregnancy Discrimination Act and the Patient Protection and Affordable Care Act
specifically require employers as large as Rockingham County to provide nursing mothers
private space and reasonable break time for expressing breast milk.

37. On multiple occasions between September and November 2017, when Ms. Adams closed
her office door to express milk (with a sign on the door notifying coworkers of same), Mr.
Bridges jiggled the door handle. and call out inappropriate comments such as, “hey, you
got my milk in there? I have cookies.” The sign provided by Defendant was a laminated
picture of acow. When Ms. Adams went to the staff kitchen space to refrigerate her milk,
Mr. Bridges made inappropriate comments about her breast size before and after pumping,
including pointing at her breasts and saying, “that’s all those things. made?” and also com-
ments about drinking her breast milk. Mr. Bridge’s extreme harassment led Ms. Adams to
avoid pumping at work, suffering discomfort until she could get home. Mr. Bridges’ mis-
conduct had a direct and negative impact on her milk supply and her ability to breastfeed

her baby.
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 12 of 30 Pageid#: 49

38. In October 2017, Ms. Adams and several other coworkers were working at their desks
when Mr. Bridges came into the workspace and announced he would help one of Ms. Ad-
ams’ female coworkers (Regina Phillips), who was single, “find a boyfriend.” He immedi-
ately took over Ms. Phillip’s workstation and logged onto the: personals section of
Craigslist.com, where he began clicking through ads with pornographic images while call-
ing attention to the screen. Although Ms. Adams was extremely uncomfortable in the situ-
ation and observed that her coworkers felt the same based on their facial expressions, she
also saw that Ms. McQuain was present in the room and was encouraging Mr. Bridges,
laughing along with him when he made his inappropriate “jokes.”

-39. Based on her experience, she knew and was fearful that reporting Mr. Bridges’ behavior to
Ms. McQuain not only put her at risk of retaliation but also that reporting his conduct would
change nothing, as Ms. McQuain not only witnessed and countenanced his misconduct, but
actively encouraged it.

40. On November 2, 2017, Ms. Adams sent an email to Rockingham County supervisors, and
County Administrator Stephen King, describing Mr. Bridges’ harassment as the basis for
her constructive discharge from Rockingham County. °

41. In early November 2017, after Ms. Adams submitted an email detailing the harassment she
had been experiencing and an explanation of how it had forced her out of her job, Rock-
ingham County initiated an internal investigation. On several occasions, Rockingham
County pressured Ms. Adams to participate in the investigation, going so far as to have
Jennifer Mongold call Ms. Adams directly and request that she physically go to Rocking-
ham County offices to be interviewed even after Ms. Adams’ counsel had communicated

to Rockingham County that Ms. Adams,was represented by counsel.

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 13 of 30 Pageid#: 50

42. In light of Ms. Adams’ adversarial stance toward Rockingham County and separation from
employment with Rockingham County, she did not participate in the investigation.

43. Despite Ms. Adams’ non-participation, the investigator, Kate Fitzgerald, concluded based
on the evidence supplied by Ms. Adams’ coworkers that Bart Bridges and Kathy McQuain
had engaged in egregious misconduct.

CAUSES OF ACTION
COUNT I

PREGNANCY DISCRIMINATION IN VIOLATION OF
TITLE VII AND THE PREGNANCY DISCRIMINATION ACT

44. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth
herein.

45. In Violation of Title VII, as amended by the Pregnancy Discrimination Act, Defendant
discriminated against and harassed Ms. Adams after learning she was pregnant.

46. Rockingham County treated Jerry West, a male, better than Ms. Adams, when he went on
paternity leave in June 2015 without receiving any inappropriate comments.

47. Defendant Rockingham County acted with malice and reckless indifference to Ms. Adams'
rights under Title VII and the Pregnancy Discrimination Act when it discriminated against
her, harassed her, and denied her a fair opportunity for career advancement.

48. As a direct and proximate result of Defendant’s conduct, Ms. Adams has suffered damages
in the form of lost earnings, benefits, and/or out-of-pocket expenses. As a further direct
and proximate result of Defendants’ conduct, Ms. Adams will suffer additional damages in
the form of lost future earnings, benefits, and/or other prospective damages.

49, As a further direct and proximate result of Defendant’s conduct, Ms. Adams has suffered

mental and emotional pain, distress, and discomfort.

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 14 o0f 30 Pageid#: 51

50. In engaging in the conduct alleged herein, Defendant acted maliciously and/or outra-
geously toward Plaintiff, with conscious disregard for her known rights and with the inten-
tion of cause, and/or willfully disregarding the probability of cause, unjust and cruel hard-
ship to Plaintiff. In so acting, Defendant deliberately and intentionally injured Ms. Adams.

_ 51. Finally, Plaintiff is entitled to costs and reasonable attorneys’ fees pursuant to 42 U.S.C. §
2000e-5(k).
COUNT II
SEX DISCRIMINATION IN VIOLATION OF TITLE VI

52. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth
herein.

53. In violation of Title VII, Defendant discriminated against Plaintiff on the basis of her sex,
by failing to prevent Mr. Bridges from touching Ms. Adams and making inappropriate
comments to and about Ms. Adams.

54. Rockingham County treated Jerry West and Howard Taylor, both male and not pregnant,
better than Ms. Adams, allowing them a fair opportunity to interview and be considered
for a career advancement.

55. Rockingham did not subject its male employees who took paternity leave to any abuse or
hostile work environment.

56. In taking the above-described discriminatory actions, Defendant acted with malice and
reckless indifference to Ms. Adam’s rights under Title VII.

57. As a direct and proximate result of Defendant’s conduct, Ms. Adams has suffered damages

in the form of lost earnings, benefits, and/or out-of-pocket expenses. As a further direct
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 15 of 30 Pageid#: 52

and proximate result of Defendants' conduct, Ms. Adams will suffer additional damages in
the form of lost future earnings, benefits, and/or other prospective damages.

58. As a further direct and proximate result of Defendant’s conduct, Ms. Adams has suffered
mental and emotional pain, distress, and discomfort.

59. In engaging in the conduct alleged herein, Defendants acted maliciously and/or outra-
geously toward Plaintiff, with conscious disregard for her known rights and with the inten-
tion of cause, and/or willfully disregarding the probability of cause, unjust and cruel hard-
ship to Plaintiff. In so acting, Defendants deliberately and intentionally injured Ms. Ad-
ams..

60. Finally, Plaintiff is entitled to costs and reasonable attorneys’ fees pursuant to 42 U.S.C. §
2000e-5(k). -

COUNT III -
RETALIATION IN VIOLATION OF TITLE VII

61. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth
herein.

62. Ms. Adams repeatedly reported the abusive and illegal conduct to her supervisors. Her
supervisors also repeatedly witnessed the abusive and illegal conduct.

63. In violation of Title VI, Defendant retaliated against Ms. Adams for engaging in protected
activity by denying her the opportunity for career advancement and by continuing to sub-
ject her to more abuse and harassment and by failing to correct the illegal actions of its
employees and subjecting Ms. Adams to an intolerable work environment.

64. There is a clear nexus between Ms. Adams’ reports of illegal harassment and Rocking-

ham’s actions and inactions.
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 16 of 30 Pageid#: 53

65. As a direct and proximate result of Defendant’s conduct, Ms. Adams has suffered damages
in the form of lost earnings, benefits, and/or out-of-pocket expenses. As a further. direct
and proximate result of Defendant’s conduct, Ms. Adams will suffer additional damages
in the form of lost future earnings, benefits, and/or other prospective damages.

66. Asa further direct and proximate result of Defendant's conduct, Ms. Adams has suffered
mental and emotional pain, distress, and discomfort.

67. In engaging in the conduct alleged herein, Defendants acted maliciously and/or outra-
geously toward Plaintiff, with conscious disregard for her known ri ghts and with the inten-
tion of cause, and/or willfully disregarding the probability of cause, unjust and cruel hard-
ship to Plaintiff. In so acting, Defendants deliberately and intentionally injured Ms. Ad-
ams..

68, Finally, Plaintiff is entitled to costs and reasonable attorneys! fees pursuant to 42 U.S.C. §
2000e-5(k). ° - .

COUNT IV
HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII

69. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth
herein. |

70. In violation of Title VII, Defendant knowingly created and maintained a hostile work en-
vironment directed at Ms, Adams on the basis of her gender and her pregnancy and in
retaliation for reporting harassment and objecting to it. |

71. As alleged, above, the conduct of Mr. Bridges, Ms. McQuain and other Rockingham em-
ployees was unwelcome to Ms. Adams and despite her requests that the conduct cease,

these individuals continued to subject her to abuse and harassment.
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 17 of 30 Pageid#: 54

72. As alleged, above, the hostile work environment created and maintained by Rockingham
was severe and pervasive and effectively altered the conditions of Ms. Adams’ employ-
ment.

73. As the direct and proximate result of Rockingham’s illegal actions, Ms. Adams has suffered
severe emotional distress, pain and suffering.

COUNT V — CONSTRUCTIVE DISCHARGE
. 74. Plaintiff re-alleges alleges and incorporates all allegations of this Complaint as if fully set
forth herein. |

75. As described, above, Rockingham engaged in a pattern and practice of subjecting Ms. Ad-
ams a severe hostile work environment, the result of which was to fundamentally alter the
terms and conditions of her employment.

76. As the direct and proximate result of Defendant’s actions, Defendant subjected Ms. Adams
to an intolerable working environment to such a degree that it effectively terminated her
employment on or about November 2, 2017 when she “resigned” her position with Rock-
ingham. |

77. Rockingham was aware of the intolerable conditions to which it subjected Ms. Adams but
was grossly indifferent to its actions or the effects its actions had on Ms. Adams.

78. As the direct result of this constructive termination, Ms. Adams has suffered lost wages.

JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.

PRAYER FOR RELIEF

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 18 of 30 Pageid#: 55

WHEREFORE, Plaintiff, Ashley Adams, respectfully requests that this Honorable Court

enter judgment in her favor‘on all Counts of her Complaint and against Defendant, Rockingham

County, and that she be awarded the following relief:

a.

b,

Back pay in an amount to be determined;

Front pay in an amount to be determined;

Compensatory damages for her emotional distress, pain and suffering, in an amount
to be determined, but no less than $200,000.

Medical and other costs incurred as a result of Defendant’s action;

Reasonable attorneys’ fees and court cost associated with this suit;

Award of prejudgment interest, costs, and disbursement, as appropriate herein; and

Such other, further relief as this Court and jury deems just or appropriate.

Dated: December 22, 2020

Respectfully Submitted,

/s/ Joanne Dekker

Joanne Dekker

Virginia State Bar No. 29941 —
The Spiggle Law Firm, PLLC
4830A 31st St. S., Suite A
Arlington, Virginia 22206

(202) 449-8527 (main number)
(703) 215-1123, ext. 1 (direct dial)
(202) 517-9179 (fax)
jdekker@spigglelaw.com

Counsel for Plaintiff, Ashley Adams
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 19 of 30 Pageid#: 56.

EXHIBIT A
 

Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 20 of 30 Pageid#: 57

EEOC Form 5 (5/01)

CHARGE OF DISCRIMINATION

 

Charge Presented to: | Agency(ies) Charge No(s):

 

 

 

 

 

 

 

. Privacy Act FEPA
ae or umnent ond she Information before completing Ws form. <X EEOC 438-2017-00066
and EEOC
State or local Agency, if any
Name (indicate Mr. Ms. Mrs.) Home Phone (Incl. Area Code) Date of Birth
Ms. Ashley Adams (978)-476-1993 04/25/1992
Street Address City, State and ZIP Code

2332 Breckenridge Ct. _ Harrisonburg, VA 22801
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

 

Name No. Employees, Members Phone No. (Include Area Code)
Rockingham County (VA) 50+ (540)-564-3000
Street Address City, State and ZIP Code

20 East Gay St. — Harrisonburg, VA 22802
Name No. Employees, Members Phone No. (Include Area Code)
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

__RACE __COLOR _X SEX __ RELIGION __ NATIONAL ORIGIN 05-01-2017 = November 2017

X RETALIATION __AGE __ DISABILITY X OTHER (Specify below.) — CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attached extra sheet(s)):

Sex & Pregnancy Discrimination.
Sexual Harassment (Since December 2014)

Please, see attached document for further details.

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY — When necessary for State and Local Agency
if any. | will advise the agencies if | change my address or phone number | Requirements

and | will cooperate fully with them in the processing of my charge in
accordance with their procedures.

 

| declare under penalty of perjury that the above is true and | swear or affirm that | have read the above charge and
correct. that it is true to the best of my knowledge, information and
belief.

SIGNATURE OF COMPLANANT

03-12-2018
SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

Date Charging Party Signature (month, day, yean March, 12, 2018

 

 

 

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 21 of 30 Pageid#: 58

EXHIBIT B
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 22 of 30 Pageid#: 59

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Richmond Local Office
400 N. 8* Street, Suite 350

Richmond, VA 23219

Intake Information Group: (800) 669-4000

Intake Information Group TTY: (800) 669-6820
Richmond Status-Line: (866) 408-8075 -

Direct Dial: (804) 771-2200

TTY (804) 771-2227

FAX (804) 771-2224

Website: www,ceoc.gov

 

Charge Number: 438-2018-00066

Ashley Adams
2332 Breckenridge Court
Harrisonburg, Virginia 22801

. Charging Party

Rockingham County

Department of Parks and Recreation
20 East Gay Street

Rockingham, Virginia 22802

Respondent

DETERMINATION

Under the authority vested in me by the Commission, | issue the following determination on the
merits of this charge. Respondent is an employer within the meaning of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq. (“Title. Vil"), @ and timeliness, deferral,
and all other requirements for coverage have been met.

Charging Party alleges Respondent subjected her to a hostile work environment, a sexually’
hostile work environment and denied her a promotion to Recreation Supervisor, based on her sex,

female and pregnancy, in violation of Title VI.

Examination of the evidence shows that Charging Party was subjected to unwelcome comments
and conduct by a male Department Manager. The comments and conduct were based on
Charging Party’s sex, female and pregnancy, and were sufficiently severe or pervasive to alter
her working conditions and create a hostile work environment. Respondent is liable for the
harassment and sexual harassment of Charging Party as it knew or should have known about the
conduct and failed to take reasonable care to prevent and promptly correct the behavior. In the
alternative, liability may be imputed to Respondent because the harassment was perpetrated by
an individual with direct or successively higher authority over Charging Party, and Respondent
cannot establish an affirmative defense to liability. The evidence shows the Department Head
Case 5:21-Cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 23 of 30. Pageid#: 60

Letter of Determination
EEOC Charge Number; 438-201 8-00066

Page 2

was aware of the Department Manager’s behavior but failed to take action to correct it. The
evidence further shows that Charging Party complained about the difference in treatment to
Human Resources ‘when she complained that ‘boys; were given preferential treatment as
compared to ‘girls.’ No evidence was provided to show Respondent took any action to remedy
the situation after Charging Party’s complaint. The evidence shows Charging Party was denied a
promotion to Recreation Supervisor by the same individuals who were aware of and condoned
‘the hostile work environment. Accordingly, there is reasonable cause to conclude Respondent

violated Title VII.

Upon finding that a violation has occurred, the Commission attempts to eliminate the alleged
unlawful practices by informal methods of conciliation. Therefore, the Commission now invites
the parties to join’ with it in reaching a just ‘resolution of the matter. The confidentiality.
provisions of Sections 706 and 709 of Title Vil and Commission Regulations: apply to
information obtained during conciliation. .

If Respondent declines to discuss.settlement or when, tor di.ly Gust reason, a settlement
acceptable to the Office Director is not obtained, the Director will inform the parties and advise
them of the court enforcement alternatives available to aggrieved persons and the Commission.
A Commission representative will contact each party in the near future to begin conciliation.

You are reminded that Federal law prohibits retaliation against persons who have exercised their
right to inquire or complain about matters they believe may violate the law. Discrimination
against persons who have cooperated in. ‘Commission investigations is also prohibited. These
protections apply regardless of the Commission’s determination on the merits of the charge.

 

a On Behalf of the Commission:
Date | Daron L. Cdlhoun, Director .

. Richmond Local Office

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 24 of 30 Pageid#: 61

EXHIBIT C —
Case 5:21-cv-00006-TTC-RSB Docurnent 4-1. Filed 01/27/21 Page 25 of 30 Pageid#: 62

 

 

EEOC Form 161-A (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE
; (CONCILIATION FAILURE)
To: Ashley J. Adams From: Richmond Local Office
99 North Street 400 North 8th Street
Methuen, MA 01844 Sulte 350

Richmond, VA 23219

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

 

EEOC Charge No. EEOC Representative Telephone No.
Vickki Y. Sumlin,

438-2018-00066 Investigator (804) 771-2148

TO THE PERSON AGGRIEVED:

This notice concludes the EEOC's processing of the above-numbered charge. The EEOC found reasonable cause to believe
that violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that would provide relief for you. In addition, the EEOC has decided that it will not bring suit
against the Respondent at this time based on this charge and will close its file in this case. This does not mean that the EEOC
is certifying that the Respondent is in compliance with the law, or that the EEOC will not sue the Respondent later or intervene
later in your lawsuit if you decide to sue on your own behalf. °

- NOTICE OF SUIT RIGHTS -

(See the additional information attached (9 this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years 3 years
before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.
, Digitally signed by Daron L. Calhoun
: ¢n=Daron L. Calhoun, o=Equal

Da ron L. On beha'' ¢ BN ATSB AHEM ty Commission,

ou=Richmond Local Office,

 

. emall=daron.calhoun@eeoc,gov, c=US
Ca | h 0 u n Date; 2020.09.29 12:49:34 -04'00" September 29, 2020
Enclosures(s) , Daron L. Calhoun, (Date Mailed)
Director

Cc. Thomas Miller Joanne Dekker

Attorney THE SPIGGLE LAW FIRM

ROCKINGHAM COUNTY 4830 31st St. South, Suite A

Human Resources Arlington, VA 22206

20 E. Gay St.
Rockingham, VA 22802

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 26 of 30 " Pageid#: 63

Enclosure with EEOC
Form 161-A (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

. Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUITRIGHTS ~=-- 4.6 Genetic Information Nondiscrimination Act (GINA), or the Age

Discrimination in Employment Act (ADEA):

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as

- indicated where-the Notice-is signed) or the date of the postmark, if later. cot

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have

__ been, or where the respondent has its main office. If you have simple questions, you usually can get answers from

“the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint

or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file sult may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VI!, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA.or GINA:

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you.have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

made within the next’'90 days.) -

 

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 27 of 30 Pageid#: 64

 

 

EEOC Form 161-8 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

To: Ashley J. Adams From: Richmond Local Office
99 North Street o 400 North 8th Street
Methuen, MA 01844 Suite 350

: . Richmond, VA 23219

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

 

EEOC Charge No. EEOC Representative Telephone No.
Vickki Y. Sumlin, ,
438-2018-00066 Investigator (804) 771-2148

(See also the additional information enclosed with this form.)

NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabllities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN $80 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

Ue OF

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA); You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge, In this regard, the paragraph marked below applies to

your case:
The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

C The EEOC is Gontinuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf she Gommnisian

ON: cneVickki Sumiin, os EEOC,

Vickki Sumlin OvaEEOC Richmond Local Office, September 29, 2020

emaliavickkl.sumlin@eeoc.gov, c2US
Date: 2020.09.29 07:45:47 -0¢00°___ FOr

Enclosures(s) Daron L. Calhoun,
Director

(Date Mailed)

ce. Thomas Miller Joanne Dekker

Rockingham County Administration Center THE SPIGGLE LAW FIRM
20 East Gay Street , 4830 31st St. South, Suite A

Harrisonburg, VA 22803 Arlington, VA 22206
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 28 of 30 Pageid#: 65

Enclosure with EEOC
Form 161-8 (11/16)

INFORMATION RELATED TO FILING Suit
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

| Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS -- the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later. Lo Lee

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney: Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some .courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you. oo

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing.period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vill, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above, ©
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE - All Statutes: -

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

_ made within the next 90 days.)
IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE,

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 29 of 30 Pageid#: 66

COVER SHEET FOR FILING CIVIL ACTIONS Case NO. scscsssssssvsssansesesantesusneuenaneteennsisienen
COMMONWEALTH OF VIRGINIA (CLERK’S OFFICE USE ONLY)
cccnstsustsstseetvennuansnssaeanisessanianinanneeteesineestenee Rockingham County oo ocssunsssstsussnsnastanmsnne Circuit Court

Ashley Adams oo cccssssasuesen VI FC. vosssssscsssstsssetianeeenies Rockingham County sas
cnipatsitunsnanannnenaeed dS ney AAMT. ingham Cs

I, the undersigned [ ] plaintiff [ ] defendant [x] attorney for [x] plaintiff [ ] defendant hereby notify the Clerk of Court that I am filing
the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

GENERAL CIVIL
Subsequent Actions o
{ ] Claim Impleading Third Party Defendant
[ ] Monetary Damages
[ ] No Monetary Damages
[ ] Counterclaim
[ ] Monetary Damages
[ ] No Monetary Damages
[ ] Cross Claim
[ J Interpleader
[ ] Reinstatement (other than divorce or
driving privileges) :
{ ] Removal of Case to Federal Court
Business & Contract
[ ] Attachment
[ } Confessed Judgment
} Contract Action
Contract Specific Performance
Detinue
Garnishment
erty
Annexation

{
[]
[ ]
[]
op
]
] Condemnation
]
]
]
]
]
]

Pr

Ejectment

Encumber/Sell Real Estate
Enforce Vendor’s Lien
Escheatment

Establish Boundaries
Landlord/Tenant

{ ] Unlawful Detainer
Mechanics Lien

[]
{ ] Partition
[ ]
[]

[
{
(
[
[
[
{
[

Quiet Title |,
Termination of Mineral Rights

: Tort
' [ ] Asbestos Litigation
[ ] Compromise Settlement
[ ] Intentional Tort
[ ] Medical Malpractice
[ ] Motor Vehicle Tort
[ ] Product Liability
{ ] Wrongful Death
[x] Other General Tort Liability

{ ] Damages in the amount of $ oo. eee

12/22/2020

ADMINISTRATIVE LAW
[ ] Appeal/Judicial Review of Decision of
" (select one) ,
{ ] ABC Board
[ ] Board of Zoning
[ ] Compensation Board
[ ] DMV License Suspension
[ ] Employee Grievance Decision
[ ] Employment Commission
[ ] Local Government
[ ] Marine Resources Commission
[ ] School Board
[ ] Voter Registration
[ ] Other Administrative Appeal
DOMESTIC/FAMILY
[ ] Adoption
[ ] Adoption — Foreign
{ ] Adult Protection
[ ] Annulment
[ }] Annulment — Counterclaim/Responsive
Pleading ..
[ ] Child Abuse and Neglect —-Unfounded
Complaint
[ } Civil Contempt
[ ] Divorce (select one)
[ ] Complaint — Contested*
[ ] Complaint — Uncontested*
[ ] Counterclaim/Responsive Pleading
[. ] Reinstatement —
Custody/Visitation/Support/Equitable
Distribution
[ ] Separate Maintenance
[ ] Separate Maintenance Counterclaim

WRITS
{ ] Certiorari
[ ] Habeas Corpus
[ ] Mandamus
[ } Prohibition
[ ] Quo Warranto

PROBATE/WILLS AND TRUSTS

[ ] Accounting
[ }] Aid and Guidance
[ ] Appointment (select one)
{ ] Guardian/Conservator
[ ] Standby Guardian/Conservator
{ ] Custodian/Successor Custodian (UTMA)
[ ] Trust (select one)
{ ] Impress/Declare/Create
{ ] Reformation
[ ] Will (select one)
[ ] Construe
[ ] Contested

MISCELLANEOUS

[ ] Amend Death Certificate
[ ] Appointment (select one)
[ ] Church Trustee
[ ] Conservator of Peace
[ ] Marriage Celebrant
{ ] Approval of Transfer of Structured
Settlement
} Bond Forfeiture Appeal
] Declaratory Judgment
] Declare Death
} Driving Privileges (select one)
[ ] Reinstatement pursuant to § 46.2-427
[ ] Restoration — Habitual Offender or 34
Offense
Expungement
Firearms Rights — Restoration
Forfeiture of Property or Money
Freedom of Information

[
[
[
[

{ ]
(J
[]
(]
[ ] Injunction
[ } Interdiction
[ ] Interrogatory
[ ] Judgment Lien-Bill to Enforce
[ ] Law Enforcement/Public Official Petition
[ ] Name Change .
[ ] Referendum Elections
[ ] Sever Order
[ ] Taxes (select one)
[ ] Correct Erroneous State/Local
{ ] Delinquent
{ ] Vehicle Confiscation
[ ] Voting Rights — Restoration
(x] Other (please specify)

 

saseesauatsevatsentestestasease are claimed. Employment Discrimination Preg/Sex
[ ] PLAINTIFF [ ] DEFENDANT (xd ATTORNEY FOR {] PLAINTIFF
[ ]) DEFENDANT

 

*“Contested” divorce means any of the following matters are in
dispute: grounds of divorce, spousal support and maintenance,
child custody and/or visitation, child support, property distribution
or debt allocation. An-“‘Uncontested” divorce is filed on no fault

 

grounds and none of the above issues are in dispute.

EMAIL ADDRESS OF SIGNATOR (OPTIONAL)
FORM CC-1416 (MASTER) PAGE ONE 07/16

 

 

 
Case 5:21-cv-00006-TTC-RSB Document 4-1 Filed 01/27/21 Page 30 0f 30 Pageid#: 67

Civil Action Type Codes
(Clerk’s Office Use Only)

  
 
  

 
 
  
 
  

Accounting .... sescesseceecsunseccanecessueuestiaeceeanneesens ACCT
AGOption ooo eescsccseeeeescesssesssessteesessseccessnsensnnsesenensiensssassesessss ADOP
Adoption — Foreign o....ccsceccssssescsstesssrersnenineeeesssseenesens FORA
Adult Protection oo... csccccsesssssesscsneesessetesesnesesesennesessnins PROT
Aid and Guidance oe ceecccssssscsssssseccnssssserecesssnssesecceesneeeseees AID
Amend Death Certificate 0... cseccsessseesessencssieess ADC
ANNEXATION oc eeesceecseeesseneesenceenrenenetesvessseeessnecusnvieessnes ANEX
AMMUIMENE oe eecccsesecsseecceeeecetecsneeseasensensesseensenestsersnenuesestes ANUL
Annulment — Counterclaim/Responsive Pleading .. ACRP
Appeal/Judicial Review
ABC Board occ ccccccssssssscsssssserecccesnseccessesaseseseceeansanesees ABC
Board of Zoning .......ssscscssssessccssessesceensanesesesereesenns ZONE
Compensation Board ............ .-ACOM
DMV License Suspension ............ccccssesseeseeseecsnetees JR
Employment Commission ............. .. EMP
Employment Grievance Decision ............see GRV
Local Government ........ccsessescssesseeecssresssesteceeesceee GOVT
Marine Resources ..........ccecssseccscessessntesenssnnessensnnnnes MAR
School Board ............. seen IR
Voter Registration 0... sees sevseeesssssnescseons AVOT
Other Administrative Appeal seseecesnesecaceseeeseneeeeet AAPL
Appointment
Conservator Of Peace ou... esses COP
Church Trustee o......ccccsssssssesscscssseeessecssseeseseetesnsnsees AOCT
Custodian/Successor Custodian (UTMA) ..... TMA
Guardian/Conservator ..........cccccsessseeesisteseeens APPT
Marriage Celebrant ............. sesssveesssseecseessssscensseeensans ROMC
Standby Guardian/Conservator ..........ccen STND
Approval of Transfer of Structured Settlement .............. SS
Asbestos Litigation ............ sesecsnene .
Attachment...

 

Bond Forfeiture Appeal
Child Abuse and Neglect —- Unfounded Complaint . CAN
Civil Contempt o.......cccsscssssessccsseresscensnesseecenasesseeseessnn CCON
Claim Impleading Third Party Defendant —

Monetary Damages/No Monetary Damages ........... CTP ©

Complaint — (Miscellaneous)... seastsseesunss COM
Compromise Settlement .
Condemnation ....cceeeseccsscssecesssceceneecennesceeunsnssseseseeetssneees
Confessed Judgment .......cccestscssneesssesssesseeeecsssetesseessssenne
Contract Action ............ peveetteeeenneee ;

Contract Specific’ Performance
Counterclaim — Monetary Damages/No Monetary

  

 

Damages
Cross Claim a
Declaratory Judgment ...00. cesses sssssesseessseern teens DECL
Declare Death o.oi.cicccccccccccsscsscssssseessesessscssesesscceseesnsesnees DDTH
Detinue onc cccccssceccssesssesssssecesesssessessesseessesstasesesessessnteceeeeeseneusnas DET
Divorce

Complaint — Contested/Uncontested
Counterclaim/Responsive Pleading
Reinstatement — Custody/Visitation/Support/

 

Equitable Distribution 0.0... eccessssessssseeenees CVS
Driving Privileges
Reinstatement pursuant to § 46.2-427 ............ DRIV

Restoration — Habitual Offender or

BT OOF CMSE occcccccccssccccccceceevececceosecscceceesesevsssensensesesnneenn REST

FORM CC-1416 (MASTER) PAGE TWO 10/17

  
  
  

 

Ejectment oes sscscseeeecssteecessssessssssnssesscsnseesssenssnsnesssss EJET
Encumber/Sell Real Estate o.c.ciccsssecsssssssesssnsessneessees RE
Enforce Vendor’s Lien

Escheatment oo. ccecsccsscsssssssssssscsssesssecssscsenesessseeessseessneeets
Establish Boundaries ........cssssssssssssesssessmnssseessenenen
EXpUngeMent 00... iessseesseneenees

Forfeiture of Property or Money .....0......eecien
Freedom of Information oo... ccc ceteseeeteeeeeneees FO!
GamMishment ooncccccecccescssscssscccesessscsssssstsscvesseesseeeseesees GARN
TmjUnction oo... eeeecccccssceseeeeeececcesnssnencnseeenieneesseeeeseusennsenensn INJ
Intentional Tort wo cccccecessscssessssesesscsssesesseessntessnneenes ITOR
Interdiction ........... ... INTD
Interpleader ooo... eessseescsssssssneeesssntecssssnnessnsssscssssessesseees INTP
ImtePTOQatOry oon. cececcscessseccssnsessecececsececeeesstecnnentmeniniestes INTR
Judgment Lien — Bill to Enforce oe LIEN
Landlord/Tenant

Law Enforcement/Public Official Petition ............... LEP
Mechanics Lien wu. ceccssesssesccssecsncssseesetsceeseneesseens

Medical Malpractice ..
Motor Vehicle Tort

 

 

  

 

 

  

 
  

 

Name Change o...sscscsesssssssscsssesecsneesesssseessessanesscarsansesessssuses
Other General Tort Liability ...
Partition occ eesssceleeccseedesecesesseneesssasnesessssseeeseenneseensana
Permit, Unconstitutional Grant/Denial by Locality LUC
Petition ~ (Miscellaneous) ........cc.ccsscseseesesstsesreers PET
Product Liability 0... escssesessesesecsseeesssnseeecsssnaees PROD
Quiet Tithe once eccseeessnnscessnmeessessnmecessnnsseessseeessssnneiss QT
Referendum Elections ........cccsscsssssessesccsssnmsesesseeeeee ELEC
Reinstatement (Other than divorce or driving
PTIVIEZES) ee esseseessccssssscssentesecsseesesnnsssensesasseassaeveses REIN
Removal of Case to Federal Court once REM
Restore Firearms Rights — Felony
Restore Firearms Rights — Review ...0......-ce RFRR
Separate Maintenance ooo. escscessseecesesssesnmeesssaneees SEP
Separate Maintenance — Counterclaim/Responsive
Pleading -..esceecsssccssseesseeeceeescesecceesseeneeesesneessanmeessanniesess SCRP

Sever Order once cecccecccstecseesneessnneeesneeeeestesssisens SEVR
Sex CHange oun..eeecccecccsseccceesecsesseeecconesesenseecsnecenussssenctseennsees COs
Taxes

Correct Erroneous State/Local .........e CTAX

Delinquent oc eccecceecctscsceeessesesenesnssenesssnesenssase DTAX
Termination of Mineral Rights 00.0... cscs MIN
Trust — Impress/Declare/Create oo... TRST
Trust — Reformation 2.0... cessesesecsessessseeecssssses REFT
Uniform Foreign Country Money Judgments ....... RFCJ
Unlawful Detainer ............ sscsusussecssssesensacsanceuecsecseensessenseesees UD
Vehicle Confiscation . essseessaneuseeeenssnnanetteseeeeeceet VEH
Voting Rights — Restoration . seveeesaaersineesseteseessenensvenses VOTE
Will] Construction oii. cecceeecceccsee esses necsseneeesnneeensaseeney CNST
Will Contested on. ccccecceecscsceeseessscsseessnssssnesssneesnees WILL
Writs

COrtiOrari ...ceecceecccseeccseeccceeesseeseessseesssssacessnnsesensesecnennens

Habeas Corpus

Mandamus .............

Prohibition .............

Quo Warranto
Wrongful Death oo. csecssssssseneeseessecsnssnsnnnanmnseess

 
